DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lawless (US Patent Number 5,000,664) in view of McDowell (US Patent Application Publication 2009/0322544).
	Regarding claim 1, Lawless discloses a method of safeguarding equipment, comprising: 
	deriving a pressure pulse amplitude value based on operation of a pump (20) of the equipment (Col. 9, line 37-Col. 10, line 35);
	performing a comparison operation that compares the pressure pulse amplitude value to a predefined threshold (Col. 9, line 37-Col. 10, line 35).
	Lawless further discloses the method comprising in response to a result of the comparison operation indicating that the pressure pulse amplitude value has fallen below the predefined threshold, effecting an audible or visual alarm to alert an operator as to the presence of a leak (Col. 9, line 37-Col. 10, line 35). 
	Lawless does not disclose performing a remedial activity to save the equipment. 
	McDowell discloses sensing one or more pressure waves in a pipeline containing a pump [0014] that triggers an alarm when a pressure is out of range [0014] [0022] and performs a remedial activity to save equipment [0024]. 
	McDowell teaches that it is known in the art to trigger an alarm when the pressure is out of range, which may indicate an unacceptable destabilizing event such as leakage [0014]. McDowell teaches that the pressure may be out of range due to false alarms, such as the turning on and off of the pump [0021-0022]. McDowell suggests that by automatically applying remedial measures to the possible destabilizing event, the impact on the equipment can be minimized [0023-0024]. 
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to perform the remedial activity disclosed by McDowell in response to the alarm indicating that the pressure pulse amplitude has fallen below the threshold disclosed by Lawless in order to reduce the impact on the equipment and prevent an operator from responding to false alarms.
	Regarding claim 2, Lawless further discloses wherein deriving the pressure pulse amplitude value based on operation of the pump includes: 
	receiving pressure readings from a pressure sensor (60) that senses pressure provided by the pump (Col. 10, lines 11-25), and
	based on the pressure readings, generating an amplitude signal representing amplitude of the pressure provided by the pump (Col. 10, lines 11-25). 
Regarding claim 17, Lawless discloses a electronic circuitry to safeguard equipment, the electronic circuitry comprising:
memory (Col. 8, lines 2-13); and
control circuitry coupled to the memory, the memory storing instructions which, when carried out by the control circuitry, cause the control circuitry to: 
	derive a pressure pulse amplitude value based on operation of a pump (20) of the equipment (Col. 9, line 37-Col. 10, line 35);
	perform a comparison operation that compares the pressure pulse amplitude value to a predefined threshold (Col. 9, line 37-Col. 10, line 35).
	Lawless further discloses in response to a result of the comparison operation indicating that the pressure pulse amplitude value has fallen below the predefined threshold, effecting an audible or visual alarm to alert an operator as to the presence of a leak (Col. 9, line 37-Col. 10, line 35). 
	Lawless does not disclose performing a remedial activity to save the equipment. 
	McDowell discloses sensing one or more pressure waves in a pipeline containing a pump [0014] that triggers an alarm when a pressure is out of range [0014] [0022] and performs a remedial activity to save equipment [0024]. 
	McDowell teaches that it is known in the art to trigger an alarm when the pressure is out of range, which may indicate an unacceptable destabilizing event such as leakage [0014]. McDowell teaches that the pressure may be out of range due to false alarms, such as the turning on and off of the pump [0021-0022]. McDowell suggests that by automatically applying remedial measures to the possible destabilizing event, the impact on the equipment can be minimized [0023-0024]. 
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to perform the remedial activity disclosed by McDowell in response to the alarm indicating that the pressure pulse amplitude has fallen below the threshold disclosed by Lawless in order to reduce the impact on the equipment and prevent an operator from responding to false alarms.
Regarding claim 20, Lawless discloses a computer program product having a non-transitory computer readable medium which stores a set of instructions to safeguard equipment (Col. 8, lines 2-13), the set of instructions, when carried out by computerized circuitry, causing the computerized circuitry to perform a method of: 
	deriving a pressure pulse amplitude value based on operation of a pump (20) of the equipment (Col. 9, line 37-Col. 10, line 35);
	performing a comparison operation that compares the pressure pulse amplitude value to a predefined threshold (Col. 9, line 37-Col. 10, line 35).
	Lawless further discloses the method comprising in response to a result of the comparison operation indicating that the pressure pulse amplitude value has fallen below the predefined threshold, effecting an audible or visual alarm to alert an operator as to the presence of a leak (Col. 9, line 37-Col. 10, line 35). 
	Lawless does not disclose performing a remedial activity to save the equipment. 
	McDowell discloses sensing one or more pressure waves in a pipeline containing a pump [0014] that triggers an alarm when a pressure is out of range [0014] [0022] and performs a remedial activity to save equipment [0024]. 
	McDowell teaches that it is known in the art to trigger an alarm when the pressure is out of range, which may indicate an unacceptable destabilizing event such as leakage [0014]. McDowell teaches that the pressure may be out of range due to false alarms, such as the turning on and off of the pump [0021-0022]. McDowell suggests that by automatically applying remedial measures to the possible destabilizing event, the impact on the equipment can be minimized [0023-0024]. 
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to perform the remedial activity disclosed by McDowell in response to the alarm indicating that the pressure pulse amplitude has fallen below the threshold disclosed by Lawless in order to reduce the impact on the equipment and prevent an operator from responding to false alarms.
Claim(s) 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lawless (US Patent Number 5,000,664) in view of McDowell (US Patent Application Publication 2009/0322544) and further in view of Yuasa (US Patent Application Publication 2016/0090955).
	Regarding claims 3-4, Lawless, as modified by McDowell, discloses the method of claim 2 as discussed above but does not disclose wherein the pump is constructed and arranged to provide a cyclical pumping action to produce a series of pressure pulses, and wherein receiving the pressure readings from the pressure sensor includes sampling readings from the pressure sensor at a frequency that captures a maximum pressure reading and a minimum pressure reading during each pumping action cycle. 
	Yuasa discloses a pump (31) constructed and arranged to provide a cyclical pumping action to produce a series of pressure pulses [0058]; and 
a method comprising receiving pressure readings from a pressure sensor (28) by sampling readings from the pressure sensor at a frequency that captures a maximum pressure reading and a minimum pressure reading during each pumping action cycle [0044] [0081], 
the method further comprising generating an amplitude signal by subtracting a lowest pressure reading from a highest pressure reading during each pumping action cycle to provide the amplitude signal [0081]. 
The pump pressure pulsations disclosed by Yuasa are produced by a pump cycle [0058]. Similarly, the pump disclosed by Lawless produces the pump pressure amplitude value based on pressure pulsations during a pump cycle (Col. 2, lines 14-24). Thus, one of ordinary skill in the art before the effective filing date of the claimed invention would recognize that taking the difference between the lowest pressure reading and highest pressure reading, as disclosed by Yuasa, would predictably produce the value for the pump pressure amplitude value during the pump cycle disclosed by Lawless.
Claim(s) 5 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lawless (US Patent Number 5,000,664) in view of McDowell (US Patent Application Publication 2009/0322544) and further in view of Howell (US Patent Application Publication 2012/0298083).
Regarding claim 5, Lawless, as modified by McDowell, discloses the method of claim 1 as discussed above but does not disclose wherein the equipment is an unmanned aerial vehicle and wherein the pump is an oil injection pump for a 2-stroke engine of the UAV, the 2-stroke engine being constructed and arranged to drive a propeller for UAV flight. 
Howell discloses an unmanned aerial vehicle having an oil injection pump (60 or 182) for a two-stroke engine (20) of the UAV, the 2-stroke engine being constructed and arranged to drive a propeller (36) for UAV flight [0005] [0031]. 
Howell teaches that two-stroke engines have been suggested as a power source for unmanned aerial vehicles due to their reduced size, which allows for low-cost integration into a variety of aerial surveillance platforms [0003] [0013]. Howell teaches that two-stroke engines can be supplied by an oil injection pump for propulsion and/or lubrication [0007-0009]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to apply the method disclosed by Lawless, as modified by McDowell, to a UAV because UAVs advantageously use two-stroke engines for cost savings and these engines are supplied by oil injection pumps. 
Regarding claim 18, Lawless, as modified by McDowell, discloses the circuitry of claim 17 as discussed above. Lawless further discloses wherein the control circuitry, when deriving the pressure pulse amplitude value based on operation of the pump, is constructed and arranged to: 
	receive pressure readings from a pressure sensor (60) that senses pressure provided by the pump (Col. 10, lines 11-25), and
	based on the pressure readings, generating an amplitude signal representing amplitude of the pressure provided by the pump (Col. 10, lines 11-25). 
Lawless does not disclose wherein the equipment is an unmanned aerial vehicle and wherein the pump is an oil injection pump for a 2-stroke engine of the UAV, the 2-stroke engine being constructed and arranged to drive a propeller for UAV flight. 
Howell discloses an unmanned aerial vehicle having an oil injection pump (60 or 182) for a two-stroke engine (20) of the UAV, the 2-stroke engine being constructed and arranged to drive a propeller (36) for UAV flight [0005] [0031]. 
Howell teaches that two-stroke engines have been suggested as a power source for unmanned aerial vehicles due to their reduced size, which allows for low-cost integration into a variety of aerial surveillance platforms [0003] [0013]. Howell teaches that two-stroke engines can be supplied by an oil injection pump for propulsion and/or lubrication [0007-0009]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to apply the method disclosed by Lawless, as modified by McDowell, to a UAV because UAVs advantageously use two-stroke engines for cost savings and these engines are supplied by oil injection pumps. 
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lawless (US Patent Number 5,000,664) in view of McDowell (US Patent Application Publication 2009/0322544) in view of Howell (US Patent Application Publication 2012/0298083) and further in view of Takayama (US Patent Number 9,817,396).
Regarding claim 6, Lawless, as modified by McDowell and Howell, discloses the method of claim 5 as discussed above but does not disclose wherein performing the remedial activity to save the equipment includes outputting an alert to a user remotely piloting the UAV to enable the user to land the UAV before the UAV loses power sufficient for flight. 
Takayama discloses a method for supervisory control of an unmanned aerial vehicle that includes performing a remedial activity to save equipment of the UAV (100) including outputting an alert to a user remotely piloting the UAV to enable the user to land the UAV before the UAV loses power sufficient for flight (Col. 5, line 59-Col. 6, line 4). 
Takayama suggests that in the case the UAV loses power sufficient for flight, an unplanned landing may inflict harm on the surrounding environment. By alerting the user to being remote piloting, this environmental harm can be prevented (Col. 5, line 59-Col. 6, line 4). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to output the alert to the user disclosed by Takayama in the method disclosed by Lawless, as modified by McDowell and Howell, to prevent environmental harm caused by unplanned landing of the UAV due to insufficient power for flight.
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lawless (US Patent Number 5,000,664) in view of McDowell (US Patent Application Publication 2009/0322544) in view of Howell (US Patent Application Publication 2012/0298083) and further in view of Flick (US Patent Number 10,137,984).
Regarding claim 7, Lawless, as modified by McDowell and Howell, discloses the method of claim 5 as discussed above but does not disclose wherein performing the remedial activity to save the equipment includes executing an automated landing procedure to land the UAV before the UAV loses power sufficient for flight. 
Flick discloses a method that includes performing a remedial activity to save equipment of a UAV (110) including executing an automated landing procedure to land the UAV before the UAV loses power sufficient for flight (Col. 11, lines 54-67). 
Flick teaches that losing power sufficient for flight is one of a number of possible incidents that may result in potential damage and/or theft to the UAV (Col. 11, lines 38-53). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the step of executing the automated landing procedure as disclosed by Flick as the remedial action disclosed by Lawless, as modified by McDowell and Howell, to prevent potential damage or theft of the UAV. 
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lawless (US Patent Number 5,000,664) in view of McDowell (US Patent Application Publication 2009/0322544) in view of Howell (US Patent Application Publication 2012/0298083) and further in view of Kanno (US Patent Number 6,712,651).
Regarding claim 8, Lawless, as modified by McDowell and Howell, discloses the method of claim 5 as discussed above but does not disclose the step of prior to performing the comparison operation, performing a threshold adjustment operation that modifies an original threshold to form the predefined threshold, the threshold adjustment operating being based on a current oil temperature value obtained from a temperature sensor. 
Kanno discloses performing a threshold adjustment operation that modifies an original pressure threshold to form a predefined threshold (PTX), the threshold adjustment operating being based on a current oil temperature value obtained from a temperature sensor (172) (Col. 13, lines 41-46). 
Kanno teaches that certain prior art oil pressure warning systems set a single threshold for a minimum oil pressure (Col. 1, lines 42-58). Kanno suggests that parameters such as oil temperature may affect whether or not the oil pressure warning threshold for oil supplied through an oil pump is adequate (Col. 10, lines 9-26) (Col. 13, lines 41-46). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the threshold adjustment operation disclosed by Kanno with the predefined threshold disclosed by Lawless, as modified by McDowell and Howell in order to identify an adequate pressure value that suggests a remedial activity should be performed. 
Claim(s) 9-10 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Howell (US Patent Application Publication 2012/0298083) in view of Lawless (US Patent Number 5,000,664) and further in view of McDowell (US Patent Application Publication 2009/0322544).
Regarding claim 9, Howell discloses an aircraft, comprising: 
an airframe (160);
an engine (20) mounted to the airframe to provide thrust for aircraft flight; 
a pump (182) cooled with the engine [0043]; and
a controller coupled with the pump [0043], the controller being constructed and arranged to perform a remedial activity to save the aircraft while the aircraft is in flight [0043]. 
Howell does not disclose the controller being constructed and arranged to derive a pressure pulse amplitude value based on operation of the pump, 
perform a comparison operation that compares the pressure pulse amplitude value to a predefined threshold, and 
to perform the remedial activity in response to a result of the comparison operation indicating that the pressure pulse amplitude value has fallen below the predefined threshold. 
Lawless discloses a method of safeguarding equipment, comprising: 
	deriving a pressure pulse amplitude value based on operation of a pump (20) of the equipment (Col. 9, line 37-Col. 10, line 35);
	performing a comparison operation that compares the pressure pulse amplitude value to a predefined threshold (Col. 9, line 37-Col. 10, line 35).
	Lawless further discloses the method comprising in response to a result of the comparison operation indicating that the pressure pulse amplitude value has fallen below the predefined threshold, effecting an audible or visual alarm to alert an operator as to the presence of a leak (Col. 9, line 37-Col. 10, line 35). 
	Lawless teaches that the comparison operation identifies leakage in the pump assembly (Col. 1, lines 6-9). 
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the comparison operation disclosed by Lawless with the aircraft disclosed by Howell to identify a leak in the oil pump because such leakage could result in catastrophic failure of the engine during flight. 
	Lawless does not disclose performing a remedial activity to save the equipment based on the comparison operation. 
	McDowell discloses sensing one or more pressure waves in a pipeline containing a pump [0014] that triggers an alarm when a pressure is out of range [0014] [0022] and performs a remedial activity to save equipment [0024]. 
	McDowell teaches that it is known in the art to trigger an alarm when the pressure is out of range, which may indicate an unacceptable destabilizing event such as leakage [0014]. McDowell teaches that the pressure may be out of range due to false alarms, such as the turning on and off of the pump [0021-0022]. McDowell suggests that by automatically applying remedial measures to the possible destabilizing event, the impact on the equipment can be minimized [0023-0024]. 
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to perform the remedial activity disclosed by McDowell in response to the alarm indicating that the pressure pulse amplitude has fallen below the threshold disclosed by Howell, as modified by Lawless, in order to reduce the impact on the equipment and prevent an operator from responding to false alarms.
Regarding claim 10, Howell, as modified by Lawless and McDowell, discloses the aircraft of claim 9 as discussed above. Lawless further discloses wherein deriving the pressure pulse amplitude value based on operation of the pump includes: receiving pressure readings from a pressure sensor (60) that senses pressure provided by the pump (Col. 10, lines 11-25), and based on the pressure readings, generating an amplitude signal representing amplitude of the pressure provided by the pump (Col. 10, lines 11-25). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the comparison operation disclosed by Lawless with the aircraft disclosed by Howell for the reasons specified in reference to claim 9 above.  
Regarding claim 13, Howell further discloses wherein the aircraft is an unmanned aerial vehicle; and wherein the pump is an oil injection pump for a two-stroke engine (20) of the UAV, the 2-stroke engine being constructed and arranged to drive a propeller (36) for UAV flight [0005] [0031]. 
Claim(s) 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Howell (US Patent Application Publication 2012/0298083) in view of Lawless (US Patent Number 5,000,664) in view of McDowell (US Patent Application Publication 2009/0322544) and further in view of Yuasa (US Patent Application Publication 2016/0090955).
	Regarding claims 11-12, Howell, as modified by Lawless and McDowell, discloses the method of claim 10 as discussed above but does not disclose wherein the pump is constructed and arranged to provide a cyclical pumping action to produce a series of pressure pulses, and wherein the controller, when receiving the pressure readings from the pressure sensor, is constructed and arranged to: sample readings from the pressure sensor at a frequency that captures a maximum pressure reading and a minimum pressure reading during each pumping action cycle. 
	Yuasa discloses a pump (31) constructed and arranged to provide a cyclical pumping action to produce a series of pressure pulses [0058]; and 
a method comprising receiving pressure readings from a pressure sensor (28) by sampling readings from the pressure sensor at a frequency that captures a maximum pressure reading and a minimum pressure reading during each pumping action cycle [0044] [0081], 
the method further comprising generating an amplitude signal by subtracting a lowest pressure reading from a highest pressure reading during each pumping action cycle to provide the amplitude signal [0081]. 
The pump pressure pulsations disclosed by Yuasa are produced by a pump cycle [0058]. Similarly, the pump disclosed by Lawless produces the pump pressure amplitude value based on pressure pulsations during a pump cycle (Col. 2, lines 14-24). Thus, one of ordinary skill in the art before the effective filing date of the claimed invention would recognize that taking the difference between the lowest pressure reading and highest pressure reading, as disclosed by Yuasa, would predictably produce the value for the pump pressure amplitude value during the pump cycle disclosed by Lawless.
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Howell (US Patent Application Publication 2012/0298083) in view of Lawless (US Patent Number 5,000,664) in view of McDowell (US Patent Application Publication 2009/0322544) and further in view of Takayama (US Patent Number 9,817,396).
Regarding claim 14, Howell, as modified by Lawless and McDowell, discloses the method of claim 13 as discussed above but does not disclose wherein the controller, when performing the remedial activity to save the aircraft, is constructed and arranged to output an alert to a user remotely piloting the UAV to enable the user to land the UAV before the UAV loses power sufficient for flight. 
Takayama discloses a method for supervisory control of an unmanned aerial vehicle that includes performing a remedial activity to save a UAV (100) including outputting an alert to a user remotely piloting the UAV to enable the user to land the UAV before the UAV loses power sufficient for flight (Col. 5, line 59-Col. 6, line 4). 
Takayama suggests that in the case the UAV loses power sufficient for flight, an unplanned landing may inflict harm on the surrounding environment. By alerting the user to being remote piloting, this environmental harm can be prevented (Col. 5, line 59-Col. 6, line 4). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to output the alert to the user disclosed by Takayama in the method disclosed by Howell, as modified by Lawless and McDowell, to prevent environmental harm caused by unplanned landing of the UAV due to insufficient power for flight.
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Howell (US Patent Application Publication 2012/0298083) in view of Lawless (US Patent Number 5,000,664) in view of McDowell (US Patent Application Publication 2009/0322544) and further in view of Flick (US Patent Number 10,137,984).
Regarding claim 15, Howell, as modified by Lawless and McDowell, discloses the aircraft of claim 13 as discussed above but does not disclose wherein the controller, when performing the remedial activity to save the aircraft, is constructed and arranged to execute an automated landing procedure to land the UAV before the UAV loses power sufficient for flight. 
Flick discloses a method that includes performing a remedial activity to save equipment of a UAV (110) including executing an automated landing procedure to land the UAV before the UAV loses power sufficient for flight (Col. 11, lines 54-67). 
Flick teaches that losing power sufficient for flight is one of a number of possible incidents that may result in potential damage and/or theft to the UAV (Col. 11, lines 38-53). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the step of executing the automated landing procedure as disclosed by Flick as the remedial action disclosed by Howell, as modified by Lawless and McDowell, to prevent potential damage or theft of the UAV. 
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Howell (US Patent Application Publication 2012/0298083) in view of Lawless (US Patent Number 5,000,664) and further in view of McDowell (US Patent Application Publication 2009/0322544) and further in view of Kanno (US Patent Number 6,712,651).
Regarding claim 16, Howell, as modified by Lawless and McDowell, discloses the aircraft of claim 13 as discussed above but does not disclose wherein the controller is further constructed and arranged to, prior to performing the comparison operation, perform a threshold adjustment operation that modifies an original threshold to form the predefined threshold, the threshold adjustment operating being based on a current oil temperature value obtained from a temperature sensor. 
Kanno discloses performing a threshold adjustment operation that modifies an original pressure threshold to form a predefined threshold (PTX), the threshold adjustment operating being based on a current oil temperature value obtained from a temperature sensor (172) (Col. 13, lines 41-46). 
Kanno teaches that certain prior art oil pressure warning systems set a single threshold for a minimum oil pressure (Col. 1, lines 42-58). Kanno suggests that parameters such as oil temperature may affect whether or not the oil pressure warning threshold for oil supplied through an oil pump is adequate (Col. 10, lines 9-26) (Col. 13, lines 41-46). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the threshold adjustment operation disclosed by Kanno with the predefined threshold disclosed by Howell, as modified by Lawless and McDowell in order to identify an adequate pressure value that suggests a remedial activity should be performed. 
Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lawless (US Patent Number 5,000,664) in view of McDowell (US Patent Application Publication 2009/0322544) in view of Howell (US Patent Application Publication 2012/0298083) and further in view of Yuasa (US Patent Application Publication 2016/0090955).
	Regarding claim 19, Lawless, as modified by McDowell and Howell, discloses the circuitry of claim 18 as discussed above but does not disclose wherein the controller, when generating the amplitude signal, is constructed and arranged to: from sampled readings from the pressure sensor at a frequency that captures a series of pressure readings during each pumping action cycle, identify a current highest pressure reading and a current lowest pressure reading for each pumping action cycle, and subtracting the current lowest pressure reading from the highest pressure reading for each pumping action cycle to provide the amplitude signal. 
	Yuasa discloses a pump (31) constructed and arranged to provide a cyclical pumping action to produce a series of pressure pulses [0058]; and 
a method comprising receiving pressure readings from a pressure sensor (28) by sampling readings from the pressure sensor at a frequency that captures a maximum pressure reading and a minimum pressure reading during each pumping action cycle [0044] [0081], 
the method further comprising generating an amplitude signal by subtracting a lowest pressure reading from a highest pressure reading during each pumping action cycle to provide the amplitude signal [0081]. 
The pump pressure pulsations disclosed by Yuasa are produced by a pump cycle [0058]. Similarly, the pump disclosed by Lawless produces the pump pressure amplitude value based on pressure pulsations during a pump cycle (Col. 2, lines 14-24). Thus, one of ordinary skill in the art before the effective filing date of the claimed invention would recognize that taking the difference between the lowest pressure reading and highest pressure reading, as disclosed by Yuasa, would predictably produce the value for the pump pressure amplitude value during the pump cycle disclosed by Lawless.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA CAMPBELL whose telephone number is (571) 272-8215.  The examiner can normally be reached on Monday - Friday 9:00 AM – 5:00 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M. Low can be reached on (571) 272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOSHUA CAMPBELL/
Examiner, Art Unit 3747

/LOGAN M KRAFT/               Supervisory Patent Examiner, Art Unit 3747